Citation Nr: 0910178	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-35 880	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to an initial compensable rating for traumatic 
mydriasis of the left eye.

REPRESENTATION

Veteran represented by:	John S. Barry, Attorney


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1953 to March 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2007 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

In November 2008, the Board remanded the case to the RO for 
additional development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).


FINDING OF FACT

Traumatic mydriasis of the left eye is manifested by 
corrected visual acuity of no less than 20/25.


CONCLUSION OF LAW

The criteria for an initial compensable rating for traumatic 
mydriasis of the left eye have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.76, 
4.76a, 4.84a, Part 4, including Diagnostic Codes 6099-6009, 
6079 (2008).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in February 2007, on the underlying claim of service 
connection for traumatic mydriasis of the left eye.  Where, 
as here, service connection has been granted and initial 
ratings have been assigned, the claim of service connection 
has been more than substantiated, the claim has been proven, 
thereby rendering 38 U.S.C.A. §5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled.  

Once the claim of service connection have been substantiated, 
the filing of a notice of disagreement with the RO's 
decision, rating the disability, does not trigger additional 
38 U.S.C.A. § 5103(a) notice. Therefore, further VCAA notice 
under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for an initial higher rating. 
Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 
112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 
(2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records, private medical records, and 
afforded the Veteran two VA examinations.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

On VA examination in April 2007, the Veteran stated that he 
injured his eye in service in 1956, and since then he has had 
a large left pupil, that is, traumatic mydriasis.  He 
described some light sensitivity and blurring.  The Veteran 
did not report any periods of incapacitation due to the eye 
disability.  Visual acuity in the right eye uncorrected was 
20/30 far vision and 20/60 near vision.  Visual acuity in the 
right eye corrected was 20/25, both near and far.  

Visual acuity in the left eye uncorrected was 20/30 and 20/70 
and corrected vision was 20/25 far and 20/20 near.  

There was not more than 4 diopeters of spherical correction 
between the eyes and visual acuity was not worse than 5/200.  
Examination revealed an epiretinal membrane in the macula 
area of the eye.  The examiner did note age related 
presbyopia and that the Veteran had a bilateral lens 
replacement.  The examiner also made findings of bilateral, 
age related posterior vitreous detachment.  Otherwise, the 
examination appeared normal.  While decreased visual acuity 
can be aggravated by traumatic mydriasis, in the examiner's 
opinion, the decreased visual acuity in the Veteran's case 
was the result of the bilateral epiretinal membrane which was 
not related to the service related injury. 

The Veteran was afforded a second VA examination in December 
2008 and he complained of poor vision in the left eye.  The 
Veteran otherwise did not report any symptoms other than 
blurring.  The examiner noted that the Veteran had bilateral 
cataract surgery in 2006.  

The Veteran did not have visual acuity worse than 5/200, 
keratoconus, or more than 4 diopeters of spherical correction 
between the eyes.  The Veteran's right eye uncorrected was 
20/30 far vision and 20/50 near vision.  

Corrected vision in the right eye was 20/40 far vision and 
20/100 in near vision.  The left eye had uncorrected vision 
of 20/20, near and far, but his corrected vision was 20/25 
far and 20/20 near vision.  Physical examination revealed 
that the left pupil was irregular and dilated to 5.5 mm.  

On the field vision examination , the Veteran did not have 
homonymous hemianopsia.  There was a scotoma in the left eye, 
but not the right.  The scotoma was not centrally located and 
was 5 degrees by 5 degrees inferior temporal to fixation by 
30 degrees.  Because the Veteran had psuedophakia, he had no 
accommodation in the right eye.    The examiner also found 
the epiretinal membranes previously noted and bilateral 
posterior vitreous detachment.

In the Goldman visual field test, the right eye temporal 
visual field was 80 degrees, superior temporally 60 degrees, 
superiorly 50 degrees, superior nasally 50 degrees, nasally 
50 degrees, inferior nasally, 25 degrees, inferiorly 60 
degrees, and inferior temporally 75 degrees.  For the left 
eye, the temporal visual field was 70 degrees, superior 
temporally 60 degrees, superiorly 50 degrees, superior 
nasally 45 degrees, nasally 45 degrees, inferior nasally 25 
degrees, inferiorly 65 degrees, and inferior temporally 70 
degrees. 

The examiner concluded both visual fields were very similar, 
showing 5 to 10 degrees of temporal and inferior temporal 
field loss and inferior nasal visual field deficits of 25 
degrees.  In the examiner's opinion, the Veteran's field loss 
could be caused by glaucoma, prominent nose structure, 
possibly a prescription medicine used by the Veteran, or 
other toxic optic neuropathy.  The physician did not believe 
glaucoma was a factor since there is no other evidence of 
glaucoma.  The field vision loss could be caused in part by 
the Veteran's prominent nose and bridge.  The Veteran's 
prescription medication may also be causing field vision loss 
but the temporal symmetric inferior nasal visual loss that 
was present was not a classic finding for toxic optic 
neuropathy.  Finally, the VA physician stated the visual 
field defect is symmetric and bilateral and is not likely 
related to his traumatic mydriasis

The examiner deemed the posterior vitreous detachment as age 
related.  The bilateral pseudophakia with mild posterior 
capsule opacity was not uncommon after cataract surgery and 
may be contributing to the mild decreased visual acuity.  

The examiner also noted that the Veteran had mild bilateral 
symmetric epiretinal membranes.  This finding was more common 
in patients who have had cataract surgery and because it is 
symmetrical, and not noted on previous examinations of 
record, the examiner stated this finding was not related to 
the in-service eye trauma.  She also noted posterior vitreous 
detachment, which was deemed age related, in each eye.  The 
corneal verticillata was a result of a prescription 
medication taken by the Veteran.  

The VA examiner also found the scotoma in the left eye was 
not consistent with any macular disease or optic neuropathy.  

General Rating Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 
21 Vet. App. 505, 519 (2007).

The Rating Schedule provides that a chronic unhealed eye 
injury is to be rated from 10 percent to 100 percent 
disabling for impairment of visual acuity or field loss, 
pain, rest requirements, or episodic incapacity, with a 
minimum rating of 10 percent during active pathology.  
Diagnostic Code 6009.

In rating impairment of visual acuity, the best distant 
vision obtainable after best correction with glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75.  

Where service connection is in effect for a disability of 
only one eye, the degree of impairment in the nonservice- 
connected eye is not for consideration unless there is 
blindness in one eye as the result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability.  
38 C.F.R. § 3.383(a)(1). 

In other words, where only one eye is service-connected and 
the veteran is not blind in both eyes, the other eye is 
considered normal for rating purposes.  38 C.F.R. § 4.14 
(manifestations not resulting from the service-connected 
disability may not be used in establishing the service-
connected evaluation).

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based upon the degree of 
the resulting impairment of visual acuity.  Diagnostic Codes 
6061 to 6079.  The percentage evaluation will be found from 
Table V by intersecting the horizontal row appropriate for 
the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.  38 C.F.R. 
§ 4.83a, Table V.

A compensable disability rating of 10 percent is warranted 
for impairment of central visual acuity in the following 
situations: (1) when vision in one eye is correctable to 
20/50 and vision in the other eye is correctable to 20/40; 
(2) when vision in both eyes is correctable to 20/50; (3) 
when vision in one eye is correctable to 20/70 and vision in 
the other eye is correctable to 20/40; or (4) when vision in 
one eye is correctable to 20/100 and vision in the other eye 
is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078, 6079.

Visual impairment can also be rated on the basis of loss of 
field of vision.  38 C.F.R. § 4.76.  The usual perimetric 
methods will be employed, using a standard perimeter and 3 
mm. white test object.  At least 16 meridians 22 1/2 degrees 
apart will be charted for each eye. (38 C.F.R. Part 4, Figure 
1, for the 8 principal meridians, see 38 C.F.R. § 4.76a table 
III.)  The charts will be made a part of the report of 
examination.  Not less than 2 recordings, and when possible, 
3 will be made.

The minimum limit for this function is established as an 
average concentric central contraction of the visual field to 
5°.  This type of contraction of the visual field reduces the 
visual efficiency to zero.

The extent of contraction of visual field in each eye is 
determined by recording the extent of the remaining visual 
fields in each of the eight 45 degree principal meridians.  
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields given in Table III.  The degrees lost are then added 
together to determine total degrees lost. This is subtracted 
from 500.  The difference represents the total remaining 
degrees of visual field.  The difference divided by eight 
represents the average contraction for rating purposes.  38 
C.F.R. § 4.76a.



A normal visual field extent at the eight principal meridians 
are as follows: temporally: 85 degrees; down temporally: 85 
degrees; down: 65 degrees; down nasally: 50 degrees; nasally: 
60 degrees; up nasally: 55 degrees; up: 45 degrees; up 
temporally: 55 degrees. 3 8 C.F.R. § 4.76a, Table III.  These 
normal ranges amount to 500 degrees.  Adjudicators should 
calculate the average concentric contraction of an eye by 
measuring the claimant's actual degrees of vision in the 
eight principal meridians, adding them together, and then 
subtracting that sum of degrees from the normal sum of 
degrees (i.e., 500 degrees - x degrees). That figure (x 
degrees) should then be divided by eight, and that number 
(i.e., y) represents the average concentric contraction for 
that eye. See 38 C.F.R. § 4.76a, Table III.

Analysis

The Veteran is service connected for traumatic mydriasis of 
the left eye.  In the rating decision granting service 
connection, the RO assigned a noncompensable rating under 
Diagnostic Codes 6099-6079, indicating by Diagnostic Code 
6099 that mydriasis is an unlisted condition and is to be 
rated by analogy to a closely related injury.  Diagnostic 
Code 6079 is rated only based upon visual acuity.

Based on the medical evidence, however, the Veteran's eye 
disability might manifest itself with residuals other than 
just visual acuity.  Under Diagnostic Code 6009, the chronic 
residuals of an eye injury are to be rated for impairment of 
visual acuity, field of vision, pain, rest requirements, or 
episodic incapacity.  

Therefore, after review of the record, the Board finds that 
traumatic mydriasis is analogous to an unhealed eye injury 
under Diagnostic Code 6009 and will analyze the Veteran's 
claim according to the criteria under Diagnostic Code 6009.  

After a careful review of the evidence of record, the Board 
finds that a compensable disability rating is not warranted 
for the Veteran's service-connected traumatic mydriasis of 
the left eye under 38 C.F.R. § 4.84a, Diagnostic Code 6009 as 
there is no competent evidence of active pathology, pain, 
rest-requirements, episodic incapacity, or continuing 
episodic pathology. 

Further, the right eye is not service-connected, and visual 
acuity of the right eye is considered to be normal.  38 
C.F.R. § 3.383(a)(1); 38 C.F.R. § 4.14.  Thus, according to 
Table V, a 10 percent disability rating would only be 
warranted when vision in the left eye is correctable to 
20/50.  Such impairment has not been found in this case.  
According to the medical evidence of record, the most 
restrictive visual acuity of the left eye was correctable to 
20/25.  Thus, in consideration of readings reflected in the 
VA examinations of record, the findings under Table V do not 
yield a 10 percent rating.  38 C.F.R. § 4.84a, Diagnostic 
Codes 6078, 6079.  Therefore, based on the visual acuity 
readings, entitlement to compensable rating is not warranted.  
38 C.F.R. § 4.84a, Diagnostic Codes 6071-6079.

Finally, in the Goldman visual field test, the Veteran has 
demonstrated he has a field vision loss but the field vision 
loss is present in both eyes and essentially symmetrical with 
the right eye average contraction at 9.6 and the left eye 
average contraction at 10.6.  38 C.F.R. § 4.76a.  

Further, the VA examiner expressed the opinion that it was 
less than likely that the service connected traumatic 
mydriasis caused the loss of field vision.  Instead, the 
examiner attributed the decreased field of vision to other 
non-service connected conditions, such as a side effect from 
prescription medication.  Furthermore, there is no competent 
medical evidence that the field vision loss is related to the 
service-connected disability.  Therefore, a compensable 
rating under Diagnostic Code 6009 that contemplates field 
vision loss is not warranted.

Thus, the medical evidence establishes that the Veteran's 
traumatic mydriasis is not compensable under the Rating 
Schedule.  For the reasons stated above, the Board concludes 
the preponderance of the evidence is against the claim and 
the benefit-of-the-doubt standard of proof does not apply and 
an initial compensable rating for traumatic mydriasis is not 
warranted.  38 U.S.C.A. § 5107(b).



Extraschedular Rating

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate. There must be 
a comparison between the level of severity and symptomatology 
of the service-connected disability with the established 
criteria. If the criteria reasonably describe the veteran's 
disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, 
adequate, and no referral is required. Thun v. Peake, 22 Vet. 
App. 111 (2008).

Comparing the Veteran's disability level and symptomatology 
to the Rating Schedule, the degree of disability is 
contemplated by the Rating Schedule and the assigned 
schedular rating is, therefore, adequate, and no referral for 
an extraschedular rating is required under 38 C.F.R. § 
3.321(b)(1).



ORDER

An initial compensable rating for traumatic mydriasis of the 
left eye is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


